 USDC IN/ND case 3:20-cv-01009-JD-MGG document 5 filed 01/12/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 ELLIS THOMAS,

               Petitioner,

                       v.                          CAUSE NO. 3:20-CV-1009-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Ellis Thomas, a prisoner without a lawyer, filed a motion to reconsider the order

denying the habeas petition as an unauthorized successive petition. Based on the timing

of the motion, the court construes it as a motion pursuant to Federal Rule of Civil

Procedure 59(e). Banks v. Chicago Bd. of Educ., 750 F.3d 663, 666 (7th Cir. 2014). “A court

may grant a Rule 59(e) motion to alter or amend the judgment if the movant presents

newly discovered evidence that was not available at the time of trial or if the movant

points to evidence in the record that clearly establishes a manifest error of law or fact.”

Matter of Prince, 85 F.3d 314 (7th Cir. 1996); Deutsch v. Burlington N. R.R. Co., 983 F.2d

741 (7th Cir. 1993).

       In the motion, Thomas argues that the court should not have found that the

petition in this case was a successive petition because his prior habeas petition did not

challenge his conviction or sentence but instead challenged “the manner in which [he]

was brought before Indiana authorities under false pretense[s] as a witness.” Thomas

filed the prior habeas petition in Thomas v. Carter, 1:04-cv-1506 (S.D. Ind. filed Sept. 13,
 USDC IN/ND case 3:20-cv-01009-JD-MGG document 5 filed 01/12/21 page 2 of 2


2004). In that petition, he argued that he was entitled to habeas relief because his

convictions were obtained without due process or equal protection, without effective

assistance of counsel, by obstruction of justice, and without jurisdiction. He alleged that

he was “illegally convicted” and “illegally sentenced” and that “Petitioner’s

constitutional rights and liberty were violated and this was how petitioner was

convicted against the law!” Similarly, on September 6, 2005, the United States District

Court for the Southern District of Indiana characterized the petition as a claim “that the

manner in which he was brought to trial in Indiana from Arizona vitiates his

convictions.” On this basis, the court reaffirms its finding that Thomas has previously

filed a habeas petition challenging his convictions and sentences for murder, attempted

murder, attempted robbery, and attempted carjacking under Case No. 48D03-9512-CF-

426 and that the petition in this case constitutes an unauthorized successive petition that

must be dismissed pursuant to 28 U.S.C. § 2244(b).

       For these reasons, the court DENIES the motion to reconsider (ECF 4).

       SO ORDERED on January 12, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
